IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ANTHONY DOUGLAS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-4738

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed February 3, 2016.

Amended Petition for Belated Appeal -- Original Jurisdiction.

Anthony Douglas, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking belated appeal is denied on the merits.

LEWIS, BILBREY, and KELSEY, JJ., CONCUR.